Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/2021 has been considered by the examiner.

Status of Claims
Claims 1-13 are pending.
Claims 4, 8-10, and 13 are objected to.

Drawings
The drawings were received on 6 September 2021.  These drawings are accepted.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the 
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a dark field illuminator wherein the bright and dark field substrate of the dark field illuminator also has a recessed structure, and a white diffuse reflection surface is provided in the recessed structure, so that the dark field illuminator also has a bright field illumination function, as generally set forth in claim 8, the device including the totality of the particular limitations recited in claim 1, from which claim 8 depends.
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that they depend from claim 8.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that it depends from claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1, 2, 5-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto et al. (US 2019/0218500) (hereafter Takimoto), in view of Oda (US 2014/0333997) (hereafter Oda).
Regarding claim 1, Takimoto discloses a dark field illuminator for microscopic imaging (see at least Fig. 8 and paragraph [0055], where dark field illumination can be achieved with the observation device in order to emphasize microstructures), wherein the dark field illuminator is arranged above a lens group of a unit microscopic imaging module (see at least Fig. 8 and paragraph [0041], where objective lens 4 is a lens group) and corresponds to the lens group (see at least fig. 8), a surface of the dark field illuminator is attached to a back of a sample slide, and the sample slide is located between the dark field illuminator and the lens group (see at least Fig. 8 and paragraph [0038], where culture container 2 holds sample X and the container is between the light blocking member 15 and the objective lens 4); the dark field illuminator comprises a bright and dark field substrate and a dark field background patch, a size of the dark field background patch matches with that of the lens group, and the dark field black background patch is arranged close to or away from the lens group relatively to the bright and dark field substrate (see at least Fig. 8 and paragraph [0064], where top plate 2a can be considered the bright and dark field substrate and light blocking member 15 is the dark field 

    PNG
    media_image1.png
    541
    711
    media_image1.png
    Greyscale
Fig. 8 is reproduced and annotated below.

Takimoto does not specifically disclose that the lens group is adjustable and that the dark field background patch is black.
However, Oda teaches an adjustable lens group for a unit microscopic imaging module (see at least Fig. 2 and paragraphs [0101]-[0108], where the micro observation unit 20 includes 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dark field illuminator of Takimoto to include the teachings of Oda so that the lens group is adjustable and that the dark field background patch is black for the purpose of allowing the magnification of the lens group to be adjusted (see paragraph [0108] of Oda) and of efficiently absorbing light thus preventing transmission or reflection of extraneous light (see paragraph [0092] of Oda).

Regarding claim 2, Takimoto as modified by Oda discloses all of the limitations of claim 1.
Takimoto also discloses that in a case of dark field illumination, the dark field black background patch is adjacent to the back of the sample slide (see at least Fig. 8).
Takimoto as modified by Oda does not specifically disclose that a surface of the entire dark field black background patch is attached to the back of the sample slide.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the dark field black background patch to be attached to the back of the sample slide, since it has been held that a mere rearrangement of elements without modification of the operation of the device involves only In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dark field illuminator of Takimoto as modified by Oda so that a surface of the entire dark field black background patch is attached to the back of the sample slide for the purpose of making the device more compact by eliminating unnecessary space between the sample slide and the background patch.

Regarding claims 5 and 11, Takimoto as modified by Oda discloses all of the limitations of claims 1 and 2.
Takimoto as modified by Oda does not specifically disclose that the dark field black background patch is circular because light blocking member 15 of Takimoto is only shown in profile (see Fig. 8).
However, Takimoto discloses that other elements of the device are circular (see at least Figs. 2 and 4A-C, where the objective lens 4, light source unit 5, and light-blocking member 10 are all shown to be circular when viewed from the top).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dark field illuminator of Takimoto as modified by Oda so that the dark field black background patch is circular for the purpose of matching the shape of the other components in the device and thus optimizing the space that the device occupies.

Regarding claim 6, Takimoto as modified by Oda discloses all of the limitations of claim 5.
Takimoto also discloses that the size of the dark field black background patch is larger than that of a field of view of the unit microscopic imaging module (see at least Fig. 8, where the light shield member 15 is larger than the sample container 2 and is thus considered to be larger than the field of view of the objective lens 4).

Regarding claim 7, Takimoto as modified by Oda discloses all of the limitations of claim 5.
Takimoto also discloses that a center of the dark field black background patch, a center of the sample, and an optical axis of the unit microscopic imaging module are located on a same axis (see at least Fig. 8).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto et al. (US 2019/0218500) (hereafter Takimoto), in view of Oda (US 2014/0333997) (hereafter Oda) as applied to claim 2 above, and further in view of Nunnink (US 2007/0091332) (hereafter Nunnink).
Regarding claim 3, Takimoto as modified by Oda discloses all of the limitations of claim 2.
Takimoto also discloses that the dark field illuminator is a reflective dark field illuminator, which is a reflecting plate with the dark field black background patch (see at least 
Takimoto as modified by Oda does not specifically disclose a white diffuse reflection plate with the dark field black background patch.
However, Nunnink teaches an illumination device comprising a white diffuse reflection plate (see at least Fig. 5 and paragraph [0032], where reflector 290 is a white textured surface for diffusing the light reflected therefrom).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dark field illuminator of Takimoto as modified by Oda to include the teachings of Nunnink so that the reflective dark field illuminator is a white diffuse reflection plate with the dark field black background patch for the purpose of providing uniform illumination from the reflecting plate (see at least paragraph [0032] of Nunnink).

Regarding claim 12, Takimoto as modified by Oda and Nunnink discloses all of the limitations of claim 3.
Takimoto as modified by Oda and Nunnink does not specifically disclose that the dark field black background patch is circular because light blocking member 15 of Takimoto is only shown in profile (see Fig. 8).
However, Takimoto discloses that other elements of the device are circular (see at least Figs. 2 and 4A-C, where the objective lens 4, light source unit 5, and light-blocking member 10 are all shown to be circular when viewed from the top).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0259816 to Feger discloses a dark field illuminator that can be flipped to also provide bright field illumination (see Figs. 4 and 5).
US 2009/0273829 to Terakawa et al. discloses an illuminated surface comprising bright areas and dark areas that allows for dark-field imaging of the dark areas (see Figs. 2 and 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B/             Examiner, Art Unit 2872


/Derek S. Chapel/             Primary Examiner, Art Unit 2872
3/25/2022